Citation Nr: 1018014	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-26 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a left total knee replacement, claimed as due to 
treatment performed at a Department of Veterans Affairs (VA) 
medical facility following surgery in July 2006.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1966 to January 1969.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a December 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin which denied the Veteran's 
compensation claim for residuals of left total knee 
replacement under 38 U.S.C. § 1151.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In essence, the Veteran contends that the current pain and 
stiffness he feels in his left knee is proximately due to VA 
negligence in failing to administer left knee physical 
therapy treatment during the immediate weeks following his 
July 2006 surgery.  See the Veteran's September 11, 2007 
Statement in Support of Claim.  

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's claim must be remanded for further evidentiary 
development.  

Additional VA treatment records

As noted above, the Veteran underwent left total knee 
replacement surgery in July 2006.  In a September 2007 
statement, the Veteran indicated that all his post-surgery 
physical therapy has been with the VA orthopedic clinic.  The 
Veteran specifically requested that the RO obtain his therapy 
records.  See the Veteran's September 11, 2007 Statement in 
Support of Claim.  

Currently of record are VA treatment records showing 
orthopedic care for the Veteran's left knee dated through 
July 2007, but no later.  Since the Veteran's September 2007 
statement, no VA treatment reports have been incorporated 
into the claims folder.   

It is the duty of the VA to assist a veteran in obtaining 
records from Federal agencies, including VA Medical Centers.  
See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any 
outstanding VA treatment reports relevant to the Veteran's 
left knee physical therapy should be obtained.

VA medical opinion

For benefits to be granted under the provisions of 38 U.S.C. 
§ 1151, the evidence must demonstrate that the claimant 
sustained additional disability as a result of VA medical 
treatment and that such additional disability either (A) was 
caused by carelessness, negligence, lack of proper skill, or 
error in judgment on the part of VA in furnishing medical 
treatment; or (B) was the result of an event which was not 
reasonably foreseeable.  

In determining whether a veteran has an additional disability, VA 
compares a veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to a veteran's condition after such care or 
treatment.
        
To establish causation, the evidence must show that VA medical 
care resulted in additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has an 
additional disability does not establish cause.  Benefits under               
38 U.S.C. § 1151 cannot be granted if additional disability is 
the result of the natural progress of a disease.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with informed consent procedures.

In this case, the Veteran was diagnosed with "s/p [status 
post] . . . knee replacement with complications" 
approximately one month following his left knee surgery.      
See the August 26, 2006 VA Occupational Therapy Discharge 
Note [incorrectly identifying prior right knee surgery 
instead of left].  Additionally, on August 25, 2006, the 
Veteran was noted to have left lower extremity NVI [saphenous 
neuralgia].  The Veteran has since complained of continued 
pain and stiffness, and his post-surgery VA orthopedic 
therapy notes indicate additional limitation of motion.  See, 
e.g., the Veteran's September 5, 2006 VA Physical Therapy 
Outpatient Consult and VA Orthopedic Surgery Outpatient Note.  
It is unclear if the foregoing is representative of 
additional disability.  

With respect to causation, an October 2007 VA examiner 
reviewed the Veteran's medical history and determined that 
"there was no negligence error or fault on the VA's part," 
and that "[g]etting the patient up to walk in the early days 
following his surgery would have put him at increased risk of 
injury . . . ."  However, the VA examiner then opined that 
the Veteran's current complaints are "possibly" related to 
"how aggressive [the Veteran] was with rehab in the 6 months 
following his surgery."  See the October 2007 VA examiner's 
report, page 2.  

With respect to foreseeability, the October 2007 VA examiner 
made no mention as to whether any additional knee disability 
developed as a result of an event that was not reasonably 
foreseeable.  

Although the VA examiner opined there was no negligence on 
the part of VA by initially withholding physical therapy 
following his July 2006 knee surgery, it appears that there 
is an open question as to whether any additional knee 
disability developed due to over-aggressive VA rehabilitation 
during the six months following the Veteran's knee surgery.  
Additionally, the examiner failed to opine as to the 
foreseeability of the Veteran's complications.  As such, the 
October 2007 VA examiner's opinion is incomplete, and a new 
opinion should be obtained.             See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
left knee disability.  VBA should take 
appropriate steps to secure copies of any 
such treatment reports identified by the 
Veteran which are not in the record on 
appeal, to include any VA physical therapy 
records dated after July 2007.  Efforts to 
obtain these records should also be 
memorialized in the Veteran's VA claims 
folder.

2.  VBA should then arrange for a medical 
professional to review the Veteran's VA 
claims folder and a copy of this Remand, 
and to provide an opinion, with supporting 
rationale, as to whether it is as likely 
as not that the Veteran sustained an 
additional left knee disability that was 
caused by carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing care to the Veteran.  The 
reviewer should discuss the VA's decision 
to withhold therapy immediately following 
the Veteran's July 2006 left knee surgery, 
as well as the Veteran's course of therapy 
during the six months following his 
surgery.  The reviewer should also provide 
an opinion as to whether any such 
consequences were or were not reasonably 
foreseeable.  In this connection, the 
reviewer should be informed by the 
discussion of "foreseeability" above.  
If the reviewing professional determines 
that physical examination and/or 
diagnostic testing of the Veteran's knee 
are necessary, or that a specialist should 
be consulted, such should be scheduled.  A 
report should be prepared and associated 
with the Veteran's VA claims folder.

        3.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's claim.  If the 
claim is denied, in whole or in part, VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


